If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


    PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                       April 30, 2020
                Plaintiff-Appellee,

    v                                                                  Nos. 345966; 349475
                                                                       Van Buren Circuit Court
    GERRIE LEE HESKETT,                                                LC No. 2018-021429-FH

                Defendant-Appellant.


Before: MARKEY, P.J., and JANSEN and BOONSTRA, JJ.

PER CURIAM.

         In Docket No. 345966, defendant appeals as of right her jury trial conviction of
embezzlement of a public official over $50, MCL 750.175. Defendant was sentenced to 30 days
in jail and five years’ probation. We affirm.

       In Docket No. 349475, defendant appeals by delayed leave granted1 the trial court’s award
of $20,951.50 in restitution. We affirm.

                                  I. FACTUAL BACKGROUND

        This case arises out of the embezzlement of funds related to the sale of grave plots in Maple
Hill Cemetery in Hartford Township, Michigan. Defendant was employed as the cemetery sexton
from December 18, 1997, until the Hartford Township Board terminated her employment on
December 13, 2016. Initially, defendant’s duties included cemetery ground maintenance, grave
digging, and cleaning the Township Hall. In March 2000, the Township Board voted to reassign
the duty of selling grave plots from the Township Clerk, and granted defendant the authority to
sell grave plots.




1
  See People v Heskett, unpublished order of the Court of Appeals, entered October 22, 2019
(Docket No. 349475).


                                                -1-
        In October 2016, concerns arose regarding possible missing funds from the sale of grave
plots, which resulted in an internal investigation. Defendant was the sole person responsible for
selling grave plots and collecting monies from the sales. After the sale of a grave plot, a Cemetery
Lot Certificate would be issued to the new owner. This certificate bore the signature of the
Township Clerk, Julie Sweet. Once the sale was complete, defendant would take the monies
received from the purchaser, and place it in a locked money box in the Township Treasurer’s
office. The Treasurer would deposit the money into the township’s bank account, and provide
Sweet a receipt. Sweet would then record the income in the township’s general ledger.

       Defendant sold two grave plots to Randy and Shirley Zimmerman in October 2016.
Defendant required the Zimmerman’s pay in cash. Although defendant provided the
Zimmerman’s with a receipt for their purchase, that defendant would only accept a cash payment
was troublesome, so the Zimmermans contacted Sweet. Sweet did not have any record of the
Zimmerman’s payment, and the $600 the Zimmermans had paid to defendant never made it into
the Treasurer’s box.

       An internal investigation was opened, and in the course of that investigation, a second
locked money box was discovered in the vault located inside the Township Hall. The box
contained $6,000, including the $600 cash payment made by the Zimmermans. It was also
discovered that defendant was transferring grave plots that she claimed to own to purchasers, and
keeping the cash from those sales. However, there was no record of defendant ever owning any
grave plots. Karl Haiser, a forensic accountant, determined that the amount of the loss amounted
to $63,920.

        At the end of a six-day trial, the jury found defendant guilty of embezzlement by a public
official over $50. At a subsequent restitution hearing, the trial court awarded the township
$20,951.50 in restitution on the basis of $16,314 in forensic accounting fees, $4,587.50 in attorney
fees, and $50 for losses consistent with the jury verdict. These appeals followed.

                            II. SUFFICIENCY OF THE EVIDENCE

      First, defendant argues that the evidence was insufficient to show that she was an agent or
employee of a public official. We disagree.

        This Court reviews challenges to the sufficiency of the evidence de novo. People v Speed,
___ Mich App ___, ___; ___ NW2d ___ (2020) (Docket No. 343184); slip op at 2. “In examining
the sufficiency of the evidence, ‘this Court reviews the evidence in a light most favorable to the
prosecutor to determine whether any trier of fact could find the essential elements of the crime
were proven beyond a reasonable doubt.’ ” Id. quoting People v Reese, 491 Mich. 127, 139; 815
NW2d 85 (2012).

       MCL 750.175, in pertinent part, provides that

               Any person holding any public office in this state, or the agent or servant of
       any such person, who knowingly and unlawfully appropriates to his own use, or to
       the use of any other person, the money or property received by him in his official
       capacity or employment, of the value of 50 dollars or upwards, shall be guilty of a

                                                -2-
       felony, punishable by imprisonment in the state prison not more than 10 years or
       by fine of not more than 5,000 dollars.

On appeal, defendant only challenges whether she was an agent or servant (employee)2 of a public
officer. As a result, we will not discuss the other elements of the offense herein.

       We conclude that there was sufficient evidence for a reasonable jury to find that defendant
was an agent or employee of a public officer. In People v Coutu, 459 Mich. 348, 354; 589 NW2d
458 (1999), the Michigan Supreme Court identified five elements to determine whether an
individual is a public officer. The individual’s position must satisfy the following:

       (1) It must be created by the Constitution or by the legislature or created by a
       municipality or other body through authority conferred by the legislature; (2) it
       must possess a delegation of a portion of the sovereign power of government, to be
       exercised for the benefit of the public; (3) the powers conferred, and the duties to
       be discharged, must be defined, directly or impliedly, by the legislature or through
       legislative authority; (4) the duties must be performed independently and without
       control of a superior power other than the law, unless they be those of an inferior
       or subordinate office, created or authorized by the legislature, and by it placed under
       the general control of a superior officer or body; (5) it must have some permanency
       and continuity, and not be only temporary or occasional. [Id. (citation and quotation
       marks omitted).]

In addition, MCL 15.181(e) defines “public officer” as

               a person who is elected or appointed to any of the following:

               (i) An office established by the state constitution of 1963.

               (ii) A public office of a city, village, township, or county in this state.

               (iii) A department, board, agency, institution, commission, authority,
       division, council, college, university, school district, intermediate school district,
       special district, or other public entity of this state or a city, village, township, or
       county in this state.

“An agent is a person having express or implied authority to represent or act on behalf of another
person, who is called his principal.” Law Offices of Jeffrey Sherbow, PC v Fieger & Fieger, PC,
326 Mich. App. 684, 699; 930 NW2d 416 (2019) (quotation marks and citation omitted).

       In this case, there was trial testimony establishing that defendant was hired as cemetery
sexton by the Township Board and that she reported directly to the Township Board. The Hartford
Township Board consists of the Township Supervisor, Clerk, Treasurer, and two trustees, who are


2
 The Michigan model jury instructions state that the term “servant” is no longer commonly used,
so the word “employee” has been substituted in the model instructions. M Crim JI 27.3 n 1.

                                                 -3-
all elected officials. Initially, the sale of cemetery grave plots was completed by the former
Township Clerk. In March 2000, the township transferred the responsibility of selling cemetery
plots, arranging for grave openings, and receiving payments to defendant. Defendant’s
responsibilities involving the sale of cemetery plots continued when the current Township Clerk,
Julie Sweet, was elected in 2005. Initially, defendant was required to bring each Cemetery Lot
Certificate to Sweet for Sweet’s signature following every sale. However, Sweet eventually
provided defendant with pre-signed certificates so defendant could complete sales without having
to meet with Sweet.

        The prosecution presented sufficient evidence that defendant was hired by and reported to
the Township Board; that defendant was delegated duties originally belonging to the Township
Clerk, an elected official and member of the Township Board; the sale of grave plots required the
signature of the Township Clerk; and that Sweet provided defendant with pre-signed Cemetery
Lot Certificates so that defendant could carry out her job duties without the clerk’s direct oversight.
We conclude that a reasonable jury could conclude, on the basis of the foregoing, that defendant
was an employee or an agent of a public officer. People v Bennett, 290 Mich. App. 465, 472; 802
NW2d 627 (2010). Thus, there was sufficient evidence presented at trial that defendant was guilty
of embezzlement by a public official over $50.

                                   III. RESTITUTION AWARD

      Defendant also argues that the trial court erred in awarding restitution because the
township’s fees were incurred as part of its investigation. We disagree.

         Defendant failed to properly preserve this argument for appeal by arguing in the trial court
that the fees incurred by the township for fees paid to the forensic accountant and legal counsel
were inappropriate because it was a result of the township’s investigation. People v Metamora
Water Serv, Inc, 276 Mich. App. 376, 382; 741 NW2d 61 (2007). “A trial court does not have
discretion to order a convicted defendant to pay restitution; it must order the defendant to pay
restitution and the amount must fully compensate the defendant’s victims.” People v Allen, 295
Mich. App. 277, 281; 813 NW2d 806 (2011). Whether there is loss and what extent a loss should
be compensated “is a matter of statutory interpretation; and this Court reviews de novo the proper
interpretation of statutes.” Id. “[T]his Court reviews the findings underlying a trial court’s
restitution order for clear error.” Id. See also MCR 2.613(C). “A finding is clearly erroneous if
this Court is left with the definite and firm conviction that a mistake has been made.” Allen, 295
Mich. App. at 281. However, unpreserved issues are reviewed for plain error affecting the
defendant’s substantial rights. See People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).
Plain error requires that: “1) [an] error must have occurred, 2) the error was plain, i.e., clear or
obvious, 3) and the plain error affected substantial rights.” Id. “The third requirement generally
requires a showing of prejudice, i.e., that the error affected the outcome of the lower court
proceedings.” Id.

       The Michigan Constitution provides that crime victims have the right to restitution. See
Const 1963, art 1, § 24. Moreover, MCL 780.766(2) (part of the Crime Victim’s Act, MCL
780.751 et seq.) provides, in pertinent part, that



                                                 -4-
       when sentencing a defendant convicted of a crime, the court shall order, in addition
       to or in lieu of any other penalty authorized by law or in addition to any other
       penalty required by law, that the defendant make full restitution to any victim of
       the defendant’s course of conduct that gives rise to the conviction or to the victim’s
       estate.

Under MCL 780.766(1), a “victim” is “an individual who suffers direct or threatened physical,
financial, or emotional harm as a result of the commission of a crime.” The term “victim”
“includes a sole proprietorship, partnership, corporation, association, governmental entity, or any
other legal entity that suffers direct physical or financial harm as a result of a crime.” MCL
780.766(1). MCL 780.767 (1) states that “[i]n determining the amount of restitution to order under
[MCL 780.766] the court shall consider the amount of the loss sustained by any victim as a result
of the offense.” “The term ‘course of conduct’ must be given ‘a broad construction’ to best
effectuate the intent of the Legislature.” Allen, Mich App at 282 (citation omitted). “Further, with
the Victims Right’s Act, the Legislature plainly intended to shift the burden of losses arising from
criminal conduct—as much as practicable—from crime victims to the perpetrators of the crimes;
thus, it is remedial in character and should be liberally construed to effectuate its intent.” Id.
(quotation marks and citation omitted.)

         Defendant relies on People v Newton, 257 Mich. App. 61; 665 NW2d 504 (2003), in support
of her argument that restitution is not appropriate to compensate fees incurred as a result of an
investigation. In Newton, 257 Mich. App. at 69-70, this Court vacated the trial court’s award of
restitution to the county sheriff’s department, explaining that “the cost of the investigation would
have been incurred without regard to whether defendant was found to have engaged in criminal
activity.” Further, this Court stated that “the general cost of investigating and prosecuting criminal
activity is not direct ‘financial harm as a result of a crime’ ” under MCL 780.766. Id. at 69-70.
However, in Newton and similar cases, law enforcement sought restitution for its investigation. In
this case, it is the township that is seeking compensation for its own internal investigation after
accusations of possible fraud or embezzlement on the part of defendant surfaced in the fall of 2016,
specifically fees for hiring a forensic accountant and attorney. Law enforcement was involved in
this case, but it is not seeking compensation for its own investigation.

         In this case, the township hired a forensic accountant and legal counsel to aid its
investigation concerning defendant’s alleged embezzlement. The forensic accountant later
testified regarding his findings at defendant’s trial. In other words, the township would not have
hired these individuals if it did not have concerns regarding possible criminal conduct, and its fees
probably would have been less if evidence of embezzlement was not discovered. Ultimately, the
township would not have incurred these fees if not for defendant’s criminal conduct. As a result,
we believe that the township suffered direct financial harm as a result of defendant’s criminal
conduct related to its internal investigation. See People v Allen, 295 Mich. App. 277, 283; 813
NW2d 806 (2011), where this Court explained that the loss of time that a health insurance
investigator spent investigating an employee’s attempt to commit prescription fraud could have
been investigating other matters, which amounted direct financial harm, which could be measured
by assigning a value to the hours spent on the investigation.

      Defendant does not challenge the trial court’s finding that the value of this loss is
$20,951.50 on appeal. Accordingly, the trial court did not err by ordering defendant to pay

                                                 -5-
restitution to the township. See id. Similarly, defendant has failed to show plain error affecting
her substantial rights. See Carines, 460 Mich. at 763.

       Affirmed.

                                                            /s/ Jane E. Markey
                                                            /s/ Kathleen Jansen
                                                            /s/ Mark T. Boonstra




                                               -6-